Citation Nr: 9923513	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  By rating action in September 1993, the RO denied the 
appellant's claim of entitlement to service-connection for 
PTSD.  He was notified of the decision by letter dated in 
October 1993, but a timely appeal was not received.  

2.  The evidence submitted since the most recent rating 
decision includes evidence not relevant to the matter under 
consideration, or not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.  The evidence submitted since the RO denied service 
connection for PTSD is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 
1991 & Supp. 1996); 38 C.F.R. § 3.156(a) (1998).

2.  The September 1993 rating decision denying service 
connection for PTSD is final. 38 U.S.C.A. §§ 1110, 1131, 
5107, 7105 (West 1991); 38 C.F.R. 3.104(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for PTSD was denied by rating decision 
dated in September 1993.  The veteran was notified of the 
decision and did not file a timely appeal.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the September 1993 rating decision, the 
evidence consisted of the veteran's service medical records, 
to include the report of the examination for separation, 
dated in June 1970, that was negative for complaints, 
symptoms or findings regarding a psychiatric disability.  The 
veteran's DA Form 20 revealed that he was a cook.  The form 
was negative for evidence of the award any decorations for 
valor or for the award of the Purple Heart.  Also associated 
with the claims folder was a July 1993 VA PTSD examination 
report  The veteran related that he was a cook in Vietnam and 
was exposed to incoming rounds, sniper fire and assaults by 
the Viet Cong.  He related a history of PTSD symptoms that 
began in 1970 but basically resolved by the late 1970s.  
Since the late 1970s he has had no distressing recollection 
or nightmares.  Following the psychiatric examination, the 
examiner concluded that the veteran had mild symptoms that 
did not in any way meet the criteria for a full diagnosis of 
PTSD and that he had no social impairment.  The only 
diagnosis was alcohol abuse in remission.  The claim was 
denied by rating decision dated in September 1993.  The 
veteran was notified in October 1993 but did not file a 
timely appeal.

Evidence submitted since the September 1993 rating decision 
includes VA outpatient treatment notes dated from November 
1996 to February 1997.  A November 1996 note stated that the 
veteran's PTSD was being managed at the DuPont clinic.  

The RO found that the veteran had not submitted new and 
material evidence in an August 1997 rating decision.

The veteran's September 1997 notice of disagreement described 
how frightened he was of incoming rounds and the sight of 
casualties being put onto a helicopter.  He described the 
symptoms he had had and added that he could not deal with the 
problem now that he was older.  

A February 1997 VA outpatient treatment note states that the 
veteran complained of depression, sleep disturbance, 
isolation and difficulty in relationships.  He was vague in 
his combat descriptions.  In August 1997 he complained of 
nightmares a few times a week, and was able to discuss at 
length his tour in Vietnam.  

A VA psychological examination was performed in July 1997.  
The examiner noted the data available for his review.  This 
did not include service medical records or service personnel 
records.  The veteran claimed his stressors were the sight of 
human remains after a rocket attack, being fired at and 
riding in helicopters.  His Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder scores were indicative 
of PTSD and were consistent with his presentation.  His 
Minnesota Multiphasic Personality Inventory (MMPI) was valid 
and reflected severe depressive features and was consistent 
with PTSD.  His Millon Clinical Multiaxial Inventory results 
were valid, indicating avoidant, passive aggressive, 
antisocial schizoid and dependent personality features.  
Alcohol dependence and dysthymia were the clearest clinical 
syndromes to appear.  The conclusion was that the veteran 
appeared to have PTSD but that his depression was of such a 
high level that it needed to be controlled before treatment 
for PTSD began.  The diagnoses were major depressive 
disorder, dysthymic disorder, alcohol abuse in partial 
remission, personality disorder not otherwise specified with 
avoidant and antisocial traits and PTSD.

VA treatment notes dated from November 1996 to March 1998 
contain complaints of nightmares, isolation, depression, 
anxiety and paranoia. 

During the veteran's personal hearing in March 1998, he 
testified that he had nightmares of explosions in Vietnam.  
He was assigned to B Company, 2nd Battalion, 17th Cavalry.  
His base at Phu Bai was hit with rockets four or five times a 
week.  The rockets would hit and the place would go wild 
until the helicopters got off the ground and took over the 
defense of the base.  He would go to a bunker with his weapon 
but never fired at the enemy.  He felt helpless during the 
rocket attacks.  In September or October 1969 a rocket hit an 
ammunition dump and rockets went everywhere, but no one was 
killed.  One time he saw body bags on the launch pad and that 
scared him. 

During a May 1998 VA PTSD examination, the veteran reported 
he was active in church, worked the night shift and 
socialized with his fiancée.  He complained of irritability, 
being bothered by noises and that he often checked the doors 
at night.    During the examination he did not manifest any 
hyperalertness or evidence of delusions, hallucinations or 
paranoia.  His demeanor and mood were unchanged when 
describing allegedly troubling or traumatic events.  He was 
oriented in all phases.  He was sleeping five or six hours a 
night.  The diagnoses were alcohol abuse and dependence in 
partial remission, dysthymia and depression and personality 
disorder not otherwise specified with avoidance and anti-
social personality features.  The report indicates that the 
examiner had reviewed the entire file, including the 
psychiatric testing results.  The examiner found that the 
veteran did not meet the criteria for a stressor sufficient 
for PTSD under the DSM-III standards.  Also, the examiner 
found that the veteran's dysthymia and depression were well 
documented and that the strongest diagnoses that were clearly 
warranted were dysthymia and depression.  

The Operational Report for the Headquarters, 101st Airborne 
Division for the period ending in July 1969 is negative for 
evidence that the veteran's unit came under attack.  Although 
the report states that Phu Bai was attacked with rockets, 
there is no evidence that soldiers were killed or that an 
ammunition dump was hit by rocket fire.  The report for the 
period through October 1969 is also negative for evidence of 
combat deaths or ammunition dump explosions due to rocket 
attacks at Phu Bai.


Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

Upon a review of the aforementioned evidence, the Board 
concludes that none of it is new and material within the 
meaning of VA regulations.  38 C.F.R. § 3.156(a).

The evidence submitted since the September 1993 rating 
decision included VA outpatient treatment notes with the 
veteran's complaints of PTSD symptoms, the July 1997 and May 
1998 VA PTSD examination reports, the operational reports for 
the Headquarters 101st Airborne Division Artillery and the 
veteran's testimony at his personal hearing.  The veteran's 
testimony is in part new, in that his account of current 
symptoms was not before the RO in September 1993.  However, 
it is not material, as it does not create a medical link 
between the symptoms and the veteran's active service.  

The operational reports are new but they are negative in that 
they contain no evidence of combat deaths by rocket fire at 
the veteran's base.  Therefore they contradict the veteran's 
claimed stressor of the sight of body bags or human remains.  
The reports are also negative for evidence of a rocket 
hitting an ammunition dump.  

The July 1997 VA psychological evaluation report is new and 
does include a diagnosis of PTSD.  However, there is a flaw 
in that the diagnosis was in part, based on statements made 
by the veteran and not on a review of the service medical 
records and service personnel records which appear to refute 
the veteran's statements.  Furthermore, the operational 
reports for the veteran's unit were negative for evidence of 
combat deaths during the veteran's tour, the stressor is 
contradicted by the record..  

Although the veteran asserts that he has PTSD that was caused 
by active service, and he is competent to provide an account 
of his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The only medical 
examination that diagnosed PTSD since the original decision 
is based on unverified stressors.  

In summary, the Board finds that no new and material evidence 
has been submitted or secured to reopen the veteran's claim.  
38 C.F.R. § 3.156(a).  Accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.  


ORDER

No new and material evidence having been presented to reopen 
a claim of entitlement to service connection for PTSD, the 
appeal is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

